COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

DARIUS LATREA HOWARD                          §                   No. 08-12-00154-CR
AKA DARIUS HOWARD,
                 Appellant,                   §                      Appeal from the

v.                                            §                    213th District Court

THE STATE OF TEXAS,                           §                 of Tarrant County, Texas
                            Appellee.
                                              §                     (TC#1221982D)

                                              §

                                        ORDER
       The Court on its own motion ORDERS the Official Court Reporter for the 213th District

Court of Tarrant County, Texas, to prepare a supplemental reporter’s record with a copy of

State’s Exhibit 121 (recording). The supplemental reporter’s record is due with this Court on or

before February 10, 2014.


       IT IS SO ORDERED THIS 30TH DAY OF JANUARY, 2014.


                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.